Motion Granted; Reversed and Remanded and Memorandum Opinion filed
March 19, 2013.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-12-00823-CV

                       GEORGE HOWARD GIBBS, Appellant

                                              V.
                            SONYA HONG GIBBS, Appellee

                       On Appeal from the 280th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-36465

                    MEMORANDUM                         OPINION


         This is an appeal from an order signed July 31, 2012. On March 7, 2013, the
parties filed a joint motion to reverse the trial court’s order and remand the cause to the
trial court.    See Tex. R. App. P. 42.1.   The motion is granted.

         Accordingly, the trial court’s order is reversed and the cause remanded to the trial
court.

                                            PER CURIAM

Panel consists of Justices Christopher, Jamison and McCally.